Case 2:20-cv-11017-SDW-LDW Document 18 Filed 01/28/21 Page 1 of 1 PageID: 372




NOT FOR PUBLICATION


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



 VICKI MOORE,
                                                     Civil Action No. 20-11017 (SDW) (LDW)
                       Plaintiff,

 v.                                                  ORDER

 DIVERSIFIED, INC.,
                                                     January 28, 2021
                       Defendant.




WIGENTON, District Judge.

         Before this Court is Magistrate Judge Leda D. Wettre’s (“Judge Wettre”) Report and

Recommendation (D.E. 17, “R&R”), dated January 12, 2021, which recommends that Plaintiff

Vicki Moore’s Motion to Remand (D.E. 7) be granted and that Defendant Diversified, Inc.’s

Motion to Dismiss and Transfer Venue (D.E. 9) be terminated as moot. No objections to the R&R

were filed. This Court has reviewed the reasons set forth by Judge Wettre in the R&R and the

other documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

         ORDERED that Judge Wettre’s R&R is ADOPTED as the conclusions of law of this

Court.

         SO ORDERED.

                                                         /s/ Susan D. Wigenton
                                                     SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Magistrate Judge Wettre
